Dayton, J.
My opinion is, that each of the objections is good. The beginning point, as contended for, is not sufficiently designated; and the ending point was unknown, not even existing, at the time of application.
On the second point, I am as fully decided. After settling and announcing their decision, the surveyors and the public had dispersed, when a part of the surveyors re-assembled and signed the return.
The affidavit of the surveyors is verbal, and not verified as it ought to be.

Return quashed.

Cited in State v. Green, 3 Harr. 182; State v. Northrup, Id. 275.